Citation Nr: 0828125	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  03-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
diabetic retinopathy.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to May 
1988.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  This case was remanded by the Board in 
January 2004, March 2006, and November 2007 for additional 
development.

Throughout the course of this appeal, the veteran has raised 
several new claims which have not been developed for 
appellate review.  The issue of whether new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for the residuals of a 
fracture of the vertebra at the C-2 level was raised in 
December 2001 and referred to the RO three times, in January 
2004, March 2006, and November 2007.  The issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities was raised as an inferred claim and 
referred to the RO in March 2006 and November 2007.  The 
issue of entitlement to service connection for hepatitis C 
was raised in May 2006 and referred to the RO in November 
2007.  All three of these issues are once again referred to 
the RO for appropriate disposition.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

After the Board's remand in November 2007, the United States 
Court of Appeals for Veterans Claims issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that notice complying with section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate an increased rating claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The evidence of 
record shows that the veteran has never been provided with 
any information regarding the requirements for a compensable 
evaluation for diabetic retinopathy.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  VA must notify the 
veteran that to substantiate an 
increased rating claim, the veteran 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
the disability and the effect that 
worsening has on the veteran's 
employment and daily life.  Further, if 
the diagnostic code under which the 
veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect that worsening has on the 
veteran's employment and daily life, VA 
must provide at least general notice of 
that requirement to the claimant.  

2.	After the veteran has had an adequate 
opportunity to respond, the RO must 
then readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran must be 
provided a supplemental statement of 
the case.  After the veteran has had an 
adequate opportunity to respond to the 
supplemental statement of the case, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).



